department of the treasury internal_revenue_service washington d c number release date uil cc dom it a spr-118826-99 date memorandum for national director submission processing op fs s p from subject assistant chief_counsel income_tax accounting cc dom it a use of math error procedures to disallow claims involving deceased individuals this responds to your request for advice received in this office via email dated date the request concerned the use of the math error procedures to disallow exemptions or credits based on taxpayer identification numbers issued to persons who according to data provided to the service by the social_security administration are dead conclusion the service may use the math error procedures to disallow a sec_151 exemption or sec_21 sec_24 sec_25a or sec_32 credit on the basis that the taxpayer_identification_number listed in support of the exemption or credit was issued to a person that social_security administration data show died prior to the year for which the exemption or credit was claimed however in view of the potentially sensitive nature of such an action we recommend that steps be taken prior to use of the math error procedure to ensure that taxpayers are given notice of the problem and an opportunity to explain discussion the social_security administration ssa provides national account profile nap data to the service for the purpose of checking for discrepancies between the information that the ssa has with information listed by taxpayers on their tax returns the nap data indicate where appropriate a person’s date of death sec_6213 provides generally that the service must send a taxpayer a notice_of_deficiency and provide a taxpayer an opportunity to petition the tax_court before the service can assess a deficiency against a taxpayer sec_6213 spr-118826-99 provides an exception to the general_rule of sec_6213 where the taxpayer’s deficiency results from a mathematical_or_clerical_error in such a case the service may summarily assess the additional tax due without sending the taxpayer a notice_of_deficiency and giving the taxpayer an opportunity to petition the tax_court if the service uses the summary_assessment procedures the taxpayer must be given an explanation of the asserted error and a period of days to request that the service abate its assessment sec_6213 the service must abate the assessment if the taxpayer so requests any reassessment is subject_to the general deficiency procedures sec_6213 defines mathematical_or_clerical_error to include the following f an omission of a correct taxpayer_identification_number required under sec_32 relating to the earned_income_credit to be included on a return h an omission of a correct tin required under sec_21 relating to expenses for household and dependent care services necessary for gainful employment or sec_151 relating to allowance of deductions for personal exemptions i an omission of a correct tin required under sec_24 relating to child_tax_credit to be included on a return j an omission of a correct tin required under sec_25a relating to higher education tuition and related expenses to be included on a return the flush language of sec_6213 provides that a taxpayer shall be treated as having omitted a correct tin for purposes of the preceding sentence which includes the subparagraphs above if information provided by the taxpayer on the return with respect to the individual whose tin was provided differs from the information the secretary obtains from the person issuing the tin a taxpayer who meets the requirements of sec_151 may claim a dependency_exemption even if the person with respect to whom the exemption was claimed died before the end of the year for which the exemption was claimed similarly a taxpayer who meets the requirements of sec_21 sec_24 sec_25a or sec_32 may claim a credit spr-118826-99 even if the person with respect to whom the credit was claimed died before the end of the year for which the credit was claimed the question then becomes whether when the ssa nap data show that a tin belongs to a person who died prior to the year for which the exemption or credit was claimed the information provided by the taxpayer on the return differs from the information provided to the service by the person issuing the tin within the meaning of the flush language of sec_6213 we think it does first the legislative_history of p l 112_stat_2681 which added the flush language of sec_6213 makes clear that a correct tin is a tin that was assigned by the ssa or in certain limited cases the service to the individual identified on the return h_r conf_rep no 105th cong 2d sess second implicit in the fact that a taxpayer lists a tin in support of an exemption or credit is an assertion that the person to whom the tin belongs was alive for at least some part of the year for which the exemption or credit was claimed if the ssa nap data show that that person died prior to the year for which the exemption or credit was claimed then the information provided by the taxpayer on the return differs from the information provided to the service by the ssa within the meaning of the flush language of sec_6213 this conclusion is supported by the explanation of p l in the conference_report which states that in the application of the mathematical and clerical_error procedure the irs is authorized to determine that the individual identified on the tax_return corresponds in every aspect including name age date of birth and ssn to the individual to whom the tin is issued id emphasis added we read the term including in the parenthetical to indicate that inconsistencies involving individual's name age date of birth and ssn are not the only inconsistencies for which use of the math error procedures are appropriate certainly whether an individual is alive or dead is a significant aspect of the information concerning that individual therefore we conclude that if a tin is listed by a taxpayer in support of a sec_151 exemption or sec_21 sec_24 sec_25a or sec_32 credit and the ssa nap data indicate that the tin corresponds to a person who died prior to the year for which the exemption or credit was claimed then the service has the legal authority to use the math error procedures to disallow that exemption or credit the fact that the service has the legal authority to use the math error procedure in these situations however does not mean that the service in implementing that authority should disregard the potentially sensitive nature of the situation while some taxpayers may be intentionally abusing the system others may be honestly spr-118826-99 mistaken as to the requirements for the exemption or credit in question in the aftermath of a recent bereavement a taxpayer’s affairs may be disorganized in some situations the mistake may have been made by the ssa or by the service given these considerations care should be taken to ensure that an exemption or credit is not denied where the date of death of the individual is in the year for which the exemption or credit is claimed even when the ssa data indicate that the individual died prior to the year for which the exemption or credit was claimed we recommend that prior to making an assessment pursuant to the math error procedures the service correspond with the taxpayer pointing out the inconsistency and inviting the taxpayer to explain the situation if you have any questions or comments regarding this matter please call amy pfalzgraf at assistant chief_counsel income_tax accounting by michael d finley chief branch
